R E C E l V E D
jAN 2 q ,L,mg UNITED STATES DISTRICT COURT
’ WESTERN DISTRICT OF LOUISIANA
ToNY n. Moons, cLERK ALEXAN])RIA DIV’[SION

EST RN D|BTRICT OF LOU|S|ANA
w AELEXANDH|A, LOU|S|ANA

 

JONICA HAAMID PHILLIPS, CIVIL ACTION NO. 1217'CV'1436

VERSUS JUDGE DEE D. DRELL

RICHARD TISER, ET AL MAGISTRATE JUDGE PEREZ'MONTES
J U D G M E N T

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW;

IT IS ORDERED that Defendants’ l\/lotion for Summary Judgrnent (Doc. 61) is
GRANTED, Phillips Motion for Summary Judgment and Motion to Amend (Docs. 59,
57) are DENIED, and this lawsuit is DISMISSED With prejudice

THUS DONE AND SIGNED at Alexandria, Louisiana, this 2 ze%lay of

®:j?

DEE D. DRELL \J
UNITED sTATEs DISTRICT JUDGE

2,/*” UM»'? .2019.
‘/ /

